DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 29 October 2019 has been entered.
Claim Objections
Claim 40 is objected to because of the following informalities:  Regarding Claim 40, at line 2, the word “includes” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, at line 4, it is unclear what is meant by the phrase “layer of”. Is this necessarily “layer of oxides”? It is unclear what is the positional relationship of the “layer of oxides” in the laminate. Is this layer necessarily between the metallic substrate and the intermediate coating layer? Analogous rejection applies to Claim 39.
Regarding Claims 30 and 31, it is unclear what is the percentage basis of Fe. Is it necessarily “wt.%”?
Regarding Claim 40, it is unclear whether the antecedent basis of “the anti-corrosion coating layer” is necessarily the “anticorrosion metallic coating layer” of previous Claim 26. Analogous rejection applies to Claims 41 and 42.
Regarding Claim 40, last line, it is unclear what is the antecedent basis of “their”. It is unclear whether this refers to alloys formed from two or more members of the Markush Group or refers to any alloy containing any individual member of the Markush Group.
Regarding Claims 41 and 42, it is unclear what are the stated percentage bases? Are these necessarily “wt.%” (e.g., at line 2 of Claim 41, “15 wt.% of Si”)? It is unclear whether the “anti-corrosion coating” of these claims is necessarily the “anti-corrosion coating layer” of previous Claim 40.
Regarding Claim 42, it is unclear how the anti-corrosion coating can be both zinc based, as required by this claim, and 
Regarding Claim 49, since there must be a layer of oxides in the product formed by the method of Claim 45, it is unclear what is encompassed by this claim that is not encompassed by previous Claim 45. Previous Claim 45 cannot encompass pickling to remove layer of oxides since the layer would be absent and the article of Claim 26 would not be produced.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 42, previous Claim 41 requires Al-based anti-corrosion coating, whereas this claim requires Zn-based anti-corrosion coating. Thus, this claim would appear to fail to further limit previous Claim 41 and thus is of improper dependent form.  Regarding Claim 49, since there must be a layer of oxides in the product formed by the method of Claim 45, it appears that the same subject matter that is encompassed by previous Claim 45 is encompassed by this claim. As such, this claim would not appear to be further limiting of previous Claim 45. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-35, 40, 41, 43, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzatzov et al. USPA 2002/0192494. Tzatzov teaches metallic substrate (paragraphs 32 and 33) coated with Fe/Ni/Cr/Ti layer (one of MCrAlXT overlay coatings, where M is Fe and Ni; M can be balance; Cr can be 10-25 wt. %; and T can be Ti up to 10 wt. %) (paragraphs 29 and 48), an aluminum based layer (paragraph 47), and alumina (layer of oxide) (paragraph 44). Tzatzov may not exemplify this configuration, particularly with respect to the composition of Fe/Ni/Cr/Ti layer. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare any suggested coating composition among those suggested as being effective, among which would be those being claimed. Tzatzov also teaches coating carbon steel (paragraph 48; and Claim 1). It would be expected, for the reasons addressed in the Specification, that the surface being coated in Tzatzov would have layer of oxides and that the opposite surface of the carbon .
Regarding Claims 27-35, Tzatzov teaches range of amounts of effective Ni, Fe, Ti, and Cr, as mentioned above, which overlap those claimed rendering the claimed amounts as effective.
Regarding Claims 40 and 41, Tzatzov teaches aluminum based alloy anti-corrosion coating layer (paragraph 43).
Regarding Claim 43, Tzatzov teaches steel tube or pipe (substrate).
Regarding Claim 45, Tzatzov teaches coating layer may be applied by vacuum deposition (paragraph 48) (teaching vacuum deposition methods such as PVD and plasma thermal spray). It would have been obvious to one of ordinary skill in the art at the time of filing to apply the coating by any of suggested methods, including PVD, which is a vacuum deposition method.
Regarding Claim 46, Tzatzov teaches that the PVD process can be magnetron sputtering (paragraph 38). It would have been obvious to one of ordinary skill in the art at the time of filing to 
Regarding Claims 47 and 48, Tzatzov teaches aluminum layer may be applied by vacuum deposition (paragraph 43; and Claim 7) (teaching magnetron sputter deposition method). It would have been obvious to one of ordinary skill in the art at the time of filing to apply the coating by any of suggested methods, including sputtering, which is a vacuum deposition method.
Regarding Claim 49, no pickling is taught or suggested, and so the method is rendered obvious.
Allowable Subject Matter
Claims 36-39, 42, 44, and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 36-39, 42, 44, and 50, the reviewed prior art does not teach or suggest the subject matter of these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
24 March 2021